Citation Nr: 1633335	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  15-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to a rating in excess of 20 percent prior to March 11, 2015, for bilateral knee degenerative joint disease.

5.  Entitlement to a rating in excess of 30 percent on and after March 1, 2015, for total left knee arthroplasty (previously rated as an aspect of bilateral knee degenerative joint disease).

6.  Entitlement to a rating in excess of 30 percent on and after May 1, 2016, for total right knee arthroplasty (previously rated as an aspect of bilateral knee degenerative joint disease).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the pendency of this appeal, the RO issued a June 2014 rating decision wherein it granted entitlement to a temporary total rating (100 percent) for total left knee arthroplasty, effective January 13, 2014.  The RO also assigned a total rating from March 1, 2014, until March 1, 2015, after which a 30 percent rating was assigned.  Similarly, the RO issued a June 2015 rating decision wherein it assigned a total rating for total right knee replacement, effective March 11, 2015, to May 1, 2016, after which time a 30 percent rating was assigned.  The Board has identified the issues on appeal accordingly.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to a rating in excess of 20 percent prior to March 11, 2015, for bilateral knee degenerative joint disease; entitlement to a rating in excess of 30 percent on and after March 1, 2015, for total left knee arthroplasty: and entitlement to a rating in excess of 30 percent on and after May 1, 2016, for total right knee arthroplasty will be addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

2.  Hypertension was not present until more than one year after the Veteran's discharge from service and is not etiologically related to his active service.

3.  A chronic skin disorder was not present until more than one year after the Veteran's discharge from service, and no current skin disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for the establishment of service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, and post-service treatment records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.

Additionally, the Veteran was provided a VA examination in April 2015 with respect to his skin disability.  The examiner reviewed the Veteran's relevant service and post-service treatment records, considered the Veteran's statements, and performed a thorough clinical evaluation.  The examiner also provided an opinion concerning the etiology of the Veteran's skin disability and properly supported the opinion.  Thus, the Board finds that the report of the April 2015 VA examination is adequate for purposes of adjudicating the Veteran's claim.

The Veteran was not provided a VA examination with respect to his hypertension.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Herein, the evidence of record does not indicate an association between the Veteran's military service and his current hypertension.  While the holding in McLendon established a low threshold, the holding makes abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran claims that his hypertension began during service and has continued ever since service.  While the Veteran is competent to state that his hypertension was diagnosed in service and treated thereafter, the Board has not found his assertions to be credible.  There is no competent and credible evidence of the presence of hypertension until many years following the Veteran's discharge from service or of a nexus between the Veteran's hypertension and his active service.  Therefore, VA  is not obliged to provide an examination or obtain a medical opinion in response to this claim.

The Board will now address the merits of the Veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension or a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as hypertension and malignant tumors, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran asserts that his high cholesterol, hypertension, and a skin disability (or residuals thereof) were incurred in or due to his active duty.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

High Cholesterol

High cholesterol or elevated cholesterol is a laboratory finding.  It is not a disease or injury and it is not a disability resulting from a disease or injury.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In sum, high cholesterol is not a condition for which service connection may be granted.

Hypertension

Preliminarily, the Board finds that the evidence of record includes a current diagnosis of hypertension.  The salient questions presented by this claim are whether the hypertension was present in service or manifested within one year after the Veteran's discharge from service and if not whether it is etiologically related to the Veteran's active service.

Throughout the pendency of this appeal, the Veteran asserted that his hypertension originated during his active duty, that he was treated for it during his active duty, and that it has been present ever since.  The Board finds that, assuming arguendo, the Veteran's assertions are accurate, it is reasonable to expect that hypertension diagnoses and/or prescription medication should be reflected in his service treatment records, especially in records of periodic examinations and his retirement examination. 

However, the Veteran's service treatment records do not demonstrate that he complained of, was treated for, or diagnosed with hypertension.  His service treatment records show that he complained and received treatment for a variety of injuries and conditions other than hypertension (hay fever, bone fractures, and a vasectomy, for examples).  None of the clinical evaluations associated with in-service treatment for other injuries or conditions resulted in a diagnosis of hypertension or symptoms thereof, and none of the records show that he was prescribed medication to treat hypertension.  During November 1958, September 1964, and August 1966 examinations, as well as his March 1972 retirement examination, clinical evaluations did not result in diagnoses of hypertension.  Further, none of the resulting examination reports note a history of treatment for hypertension, including prescribed medication.

Post-service evidence of record demonstrates current diagnoses of and treatment for hypertension.  This evidence does not, however, include an indication that the Veteran's hypertension was incurred in or due to his active duty.  This evidence also does not show a continuity of post-service symptoms.  The first diagnosis of hypertension of record is dated decades after his active duty.

Service connection for hypertension is available on the basis of a continuity of post-service symptomatology.  Beyond the Veteran's assertions, however, the evidence of record does not support a finding that his hypertension has existed since service.  As discussed above, his retirement examination was negative for complaints of or treatment for hypertension.  Further, the retirement examination report does not indicate a history of hypertension or treatment thereof.  The post-service evidence does not demonstrate complaints of or treatment for hypertension for many years after the Veteran's active service.  As such, the Board finds that the Veteran's assertions as to post-service continuity are contradicted by the medical evidence of record and, thus, are not probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The record is otherwise negative for evidence supporting service connection on the basis of post-service continuity.  
Finally, the Board notes that there is no competent evidence suggesting that the Veteran's current hypertension is etiologically related to his active service.  While the Veteran might sincerely believe that his hypertension is related to his active service, his lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Skin Disability

Preliminarily, the Board finds that the evidence of record adequately establishes a current diagnosis of a skin disability and the residuals thereof.  The salient questions presented by this claim are whether a chronic skin disorder was present in service, whether skin cancer was present within one year after the Veteran's discharge from service and if not, whether the Veteran's current skin disability is etiologically related to his active service.

According to a May 1965 service treatment record, the Veteran complained of and was treated for "something growing on [his] neck."  This growth was described as a 4-by-6-centimeter area of inflammation on the Veteran's left submandibular area.  The growth was ultimately irrigated and drained, and required a few days of follow-up care.  No diagnosis was provided.

During the remainder of the Veteran's active duty, he did not complain of or seek treatment for another skin issue.

The Board has also considered the Veteran's contention that his current skin disability has existed since his active duty.  The Veteran's assertions that he first experienced a skin disability during his active service and continuously thereafter are considered competent evidence as to the presence of observable symptoms.   The Veteran's service treatment records include one complaint of and treatment for a disability of the skin (an undiagnosed, submandibular growth).  However, after that initial in-service treatment, the Veteran's service treatment records are negative for other instance of skin issues.  Significantly, the Veteran's retirement examination was negative for complaints or diagnoses of a skin disability, including skin cancer.  Indeed, a clinical evaluation demonstrated that the Veteran's skin was normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  

The post-service evidence of record does not include any documentation demonstrating that the Veteran complained of or sought treatment for a skin disability for decades after his active duty.  During the April 2015 VA examination, the Veteran reported that he underwent surgery sometime in 1973 to excise/remove basal cell carcinoma.  This statement was provided after the filing of his claim for service connection for skin disability and was based upon his recollection of what happened more than 40 years earlier.  Therefore, the Board has found the statement to be insufficiently probative to establish that skin cancer was present within one year after the Veteran's discharge from service.  No evidence reflecting this treatment has been received by VA.  Moreover, there is no other corroborating evidence of any chronic skin disorder until decades after the Veteran's discharge from service.  Therefore, the Board has concluded that the preponderance of the evidence establishes that a chronic skin disorder was not present until more than one year after the Veteran's discharge from service.

The evidence of record includes only one medical opinion addressing whether there is an etiological relationship between the Veteran's active duty, including the undiagnosed growth, and a current skin disability.  In April 2015, the Veteran underwent a VA examination to determine the nature and etiology of any skin disability found.  After reviewing the evidence of record, including the Veteran's assertions, and after administering a clinical evaluation, the examiner rendered diagnoses.  The examiner then opined that it was less likely than not (less than a 50 percent probability) that the Veteran's current skin disability was incurred in or caused by his active duty.  In support of this opinion, the examiner provided the following rationale:
 
Unfortunately[,] the [V]eteran has had multiple skin lesions with biopsies and 2 diagnosis [sic] of basal cell cancer per his history and current exam[ination] findings supported by the records reviewed.  He also reported in the records that he has lived in Colorado for over 40 years which puts him at a significant increase risk for skin cancer because of the altitude and exposure to the reflection of the sun on the snow.  Furthermore[,] he lived in New York prior to Colorado which has some solar exposure secondary to light reflecting from the snow.  Considering that basal cell cancer is felt to be non-aggressive and non-metastasizing, his skin lesions with subsequent biopsies are all related to sun damage and exposure.  We cannot relate his neck growth while in the service to his nasal basal cell cancer nor his multiple biopsies he has undergone.  Furthermore[, the Veteran] was not exposed to pesticides during Vietnam as he was not in Vietnam during the war.  It is therefore that the claimed skin condition of multiple scars from biopsies and basal cell carcinoma of the left chest and nose is [sic] less likely than not incurred in or caused by the claimed in[-]service injury, event or illness.  His current condition is not related to his neck growth noted during his military service as I stated above, he unfortunately has multiple skin discolorations and increased risk for cancers secondary to sun and altitude exposure.

The Board finds the April 2015 VA examiner's opinion to be highly probative.  It was rendered following a review of the Veteran's pertinent history and the examination of the Veteran and is properly supported.  While the Veteran might sincerely believe that his current skin disability is related to the skin growth in service, his lay opinion concerning this matter requiring medical expertise is not competent.  In any event, his lay opinion is clearly less probative then the medical opinion against the claim.


Accordingly, service connection is not warranted for a skin disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for high cholesterol is denied.

Service connection for hypertension is denied.

Service connection for a skin disability is denied.


REMAND

In January 1973, service connection was initially granted for the Veteran's right and left knee disabilities, effective November 1, 1972.  Since then, the applicable criteria provide for, not just separate ratings for each knee, but also multiple ratings for each knee (limitation of extension, limitation of flexion, and instability, if warranted).  In the interest of fairness and due process, the Board finds that the originating agency should, in the first instance, assign separate ratings for the left and right knee disabilities during the period of the claim prior to March 11, 2015.  As such, the Board finds that a remand is warranted.

Additionally, the Board finds that a remand is warranted in order to provide the Veteran a VA examination to assess the current severity of his right and left knee disabilities, post total knee arthroplasties.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should afford the Veteran a VA examination to determine the current severity of his service-connected disabilities of the knees.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

2.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  In so doing, it must assign separate ratings for the Veteran's right and left knee disabilities prior to March 11, 2015.  Further, it must consider and discuss whether multiple ratings are warranted for either knee or both knees (i.e., on the bases of limitation of extension, limitation of flexion, and instability), and must consider and discuss provisions regarding protected ratings.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran and his representative with a supplemental statement of the case and afford them an adequate opportunity to respond thereto before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


